PER CURIAM.
In the underlying suit, a general contractor, Magnum Construction Management Corporation d/b/a MCM Corporation [MCM], entered into an agreement with Miami Dade County for the replacement of windows at an elderly housing facility. After the new windows were installed, they leaked. MCM filed suit against the County for nonpayment, and the County filed a counterclaim seeking damages as a result of the defective windows. MCM, in turn, amended its complaint by interlineation and sought indemnification from the manufacturer of the windows, Arso Enterprises, Inc., d/b/a Sol A Trol Aluminum Products. The trial court conducted a sixteen-day bench trial and specifically rejected MCM’s defense that the defects were caused by the manufacturer. Accordingly, we find that the trial court properly denied MCM’s claim for indemnification.
We affirm the final judgments under review.